Citation Nr: 1757616	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  17-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to January 21, 2015, and in excess of 30 percent thereafter for cardiac arrest.

2. Entitlement to an initial rating in excess of 10 percent for vagus nerve condition with left vocal cord palsy.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney at Law



ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

I. Cardiac Arrest

The medical evidence of record reflects a very complex medical history and disability picture involving multiple cardiovascular diagnoses.  This complexity is compounded by potentially overlapping symptoms among the Veteran's various cardiovascular disorders and other conditions.  Both the January 2015 and February 2016 VA heart examiners summarized this complex medical history and noted multiple cardiac diagnoses.  However, the Board finds that both VA examination reports did not fully address which respective heart diagnoses stemmed from the service-connected cardiac arrest, as opposed to nonservice-connected heart conditions.  Likewise, both VA examination reports did not delineate which symptoms, impairments, and findings were attributable to the Veteran's service-connected cardiac arrest, as opposed to nonservice-connected heart or other conditions.  

In this regard, the January 2015 VA examiner noted multiple heart diagnoses, including implanted cardiac pacemaker (1991), coronary artery bypass graft (2001), and myocardial infarction (April 2001), which the examiner found constituted ischemic heart disease (IHD).  In a discussion of the Veteran's medical history, the examiner found that his coronary artery disease is not secondary to his service-connected sub-clavian steal syndrome; in doing so, the examiner implicitly suggested that at least some of the Veteran's heart conditions may not be related to the service-connected heart condition, but did not explicitly opine on that issue.  Moreover, in a section inquiring about the etiology of each of the Veteran's heart conditions, including the relationship to other heart conditions, the examiner failed to explain which of the multiple identified heart diagnoses were related to the service-connected cardiac arrest, and which ones were not.  

Accordingly, while the January 2015 VA heart examination report makes multiple findings regarding heart conditions generally, it is unclear whether such symptoms and findings are due to the service-connected cardiac arrest or a nonservice-connected heart condition.  For example, upon METs testing, the examiner found that the Veteran had symptoms of dyspnea and fatigue during activity, and that his METs level based on the interview-based test was greater than 3-5 METs.  The examiner found that the METs level limitation was not solely due to "the heart condition(s);" however, the examiner failed to specify which of the multiple noted heart diagnoses this finding was referencing.  This same deficiency applies to the VA examiner's April 2015 addendum, in which the examiner found that the Veteran's METs level estimated "solely due to his heart condition" was around 5-7, but without specifying which of the multiple heart diagnoses this finding was referencing. 

Similarly, regarding the February 2016 VA heart examination report, the examiner noted multiple heart diagnoses, including acute, subacute, or old myocardial infarction (April 2001), arteriosclerotic (arterial) heart disease (April 2001), atherosclerotic cardiovascular disease (April 2001), coronary artery disease (April 2001), implanted cardiac pacemaker (September 1990), and coronary artery bypass graft (April 2001).  Like the January 2015 VA heart examiner, the February 2016 heart examiner failed to explain which of the multiple identified heart diagnoses were related to the service-connected cardiac arrest, and which ones were not. 

Moreover, the February 2016 cardiac examiner's discussion regarding the etiology of various heart diagnoses was incomplete as it did not address all of the noted heart diagnoses, or explain whether the referenced heart conditions stemmed from the service-connected cardiac arrest.  Accordingly, it is unclear to what extent the February 2016 examiner's various cardiac findings are due to the service-connected cardiac arrest or a nonservice-connected heart condition.  For example, upon METs testing, the examiner found that the Veteran reported fatigue and the results of the interview-based test were 1-3 METs.  The examiner found that the METs level limitation was not solely due to "the heart condition(s) that the Veteran is claiming in the Diagnosis Section" and that the estimated METs level due "solely to the cardiac condition(s) listed above" was  greater than 5-7 METs.  However, the examiner failed to specify which of the Veteran's multiple noted cardiac conditions these findings were referencing.  Moreover, the examiner found regarding the estimated METs level "due solely to the cardiac condition(s) listed above:" "He has difficulty walking up one flight of stairs due to a combination of ischemic heart disease and polymyositis (emphasis added)."  However, the examiner failed to explain whether the Veteran's ischemic heart disease was related to his service-connected cardiac arrest or not. 

The Board notes that a February 2016 VA addendum medical opinion specifically attributed the symptom of dizziness to the Veteran's service-connected cardiac arrest; however, this addendum did not cure all of the deficiencies discussed above because the 2015 and 2016 VA heart examination reports still respectively made multiple other cardiac findings without clearly explaining which symptoms were attributable to the service-connected cardiac arrest, as opposed to nonservice-connected heart or other conditions.  Furthermore, a February 2016 VA ear disease examiner attributed various symptoms such as balance issues to the Veteran's myocardial infarction and "vascular problems."  However, this examiner noted the extreme medical complexity of this case, and acknowledged that these findings were outside of his area of expertise, and thus, would "be mere speculation."

The Board observes that the January 2015 VA respiratory examiner provided a negative opinion regarding whether the Veteran's atherosclerosis was related to his service-connected subclavian steal syndrome.  However, the examiner did not expressly address whether atherosclerosis, or any of the Veteran's multiple other cardiac diagnoses, were related to his service-connected cardiac arrest.

The November 2009 general medical examination noted multiple heart diagnoses, including cardiac pacemaker and status-post coronary artery bypass graft, and discussed some cardiovascular symptoms.  However, it is unclear which diagnoses and symptoms were attributable to the service-connected cardiac arrest.  

Finally, both the January 2015 and February 2016 VA heart examiners made findings showing discrepancies between METs results based on interviews of the Veteran and METs results based solely on his heart conditions, but the reports' respective explanations are partially inconsistent with each other.  The January 2015 VA examiner attributed the noted METs results based solely on the heart conditions to muscle weakness due to the his non-service connected polymyositis and his service-connected hemi diaphragm paralysis.  In contrast, the February 2016 VA examiner the noted METs results based solely on the heart conditions to a combination of the Veteran's IHD and his non-service connected polymyositis.  As explained above, it is not clear whether IHD is related to the Veteran's service-connected cardiac arrest.  

Moreover, an August 2017 statement by private nurse practitioner K.A. casts doubt on the VA examiners' METs findings and suggested that his METs level may be due to his service-connected heart condition.  Accordingly, the Board finds that a new VA heart examination is warranted, to include METs testing with a full rationale for any discrepancies between results based on interview tests and findings based solely on his service-connected cardiac arrest and any other cardiovascular disorder found to be related to such service-connected disability.  

In summary, without a clear understanding of which of the Veteran's multiple cardiac diagnoses, symptoms, and other findings are attributable to the service-connected cardiac arrest and which ones are not, it is not possible for the Board to properly account for the full complexity and nature of this condition for rating purposes.  Accordingly, the claim must be remanded for a VA cardiac examination and medical opinion addressing in detail which of the multiple heart diagnoses, symptoms, impairments, and other findings are related to the service-connected cardiac arrest, and which ones not.  The opinion should explain the examiner's reasoning in detail, including whether any symptoms or findings are not attributable to the Veteran's service-connected cardiac arrest because they are due to: another heart condition unrelated to the service-connected cardiac arrest; another service-connected condition (including: left subclavian shoulder/arm disability to include subclavian steal syndrome, paralyzed right hemi diaphragm condition, and vagus nerve condition with left vocal cord palsy); or other nonservice-connected disorders.

As this issue is being remanded for the reasons discussed above, the AOJ also should attempt to obtain outstanding private treatment records from private nurse practitioner K.A. (with Northland Health Centers) referenced in her August 2017 statement, Mayo Clinic (including by treating cardiologist, Dr. D.H.), as well as any other relevant, outstanding private treatment records identified by the Veteran in the appropriate releases.  Outstanding VA treatment records also should be associated with the file upon remand.

II. Vagus Nerve Condition

Medical evidence of record suggests that the Veteran's service-connected vagus nerve condition and its symptoms may be interrelated with his cardiovascular conditions and symptoms.  See, e.g., March 2015 private treatment record (suggesting that the Veteran's cardiac arrest and vagus nerve injury, among other conditions, had interrelated symptoms, including shortness of breath, near syncope episodes, chest pain, leg claudication, dysphagia, extremity weakness, and left hand tingling/numbness, based on a review of the Veteran's medical records and a physical examination); January 2016 letter by Mayo Clinic cardiologist, Dr. D.H. (finding symptoms of syncope and near syncope were as a result of vagal issues, and that "[t]he possibility of the vagal nerve injury leading to his clinical issues with hypervagotonia and vasodepressor activity must be strongly considered"); February 2016 VA heart examination report (finding sinus bradycardia due to sinus node dysfunction or vagal nerve dysfunction); August 2017 letter by private nurse practitioner K.A. (relating symptom of presyncope/syncopal episodes to atherosclerotic cardiovascular disease, sinus bradycardia, and vagus nerve injury).
   
As discussed in detail above, it is not clear at this time which of the Veteran's multiple cardiac diagnoses and symptoms are related specifically to the service-connected cardiac arrest.  Accordingly, the cardiac arrest claim is being remanded in part for a new VA examination and medical opinion to distinguish the service-connected cardiac arrest symptoms from symptoms of possibly interrelated conditions, including the vagus nerve condition, as discussed above. 

The Board finds that the January 2015 cranial nerves VA examination did not fully account for this complexity in the Veteran's disability picture.  The examiner noted the diagnosis of vagus nerve transection injury, status post pacemaker placement.  The examiner also commented on the Veteran's decreased heart rate when his pacemaker kicks in and his symptom of lightheadedness when his heart rate drops.  However, the examiner did not clearly address which symptoms were attributable to the service-connected vagus nerve condition as opposed to the cardiac diagnoses, including the service-connected cardiac arrest.  In light of this deficiency and the private medical evidence referenced above suggesting a possible relationship between the Veteran's cardiovascular symptoms and his vagal nerve condition, the Board finds that the vagus nerve claim also must be remanded for an addendum VA medical opinion.  The examiner should address this private medical evidence and clearly delineate which symptoms are attributable to the vagus nerve condition, as opposed to the Veteran's cardiac conditions, if possible.

As this issue is being remanded for the reasons discussed above, the AOJ should also attempt to obtain any relevant, outstanding private treatment records identified by the Veteran.  Outstanding VA treatment records also should be associated with the file upon remand.

III. TDIU

As the TDIU claim is inextricably intertwined with the remanded increased rating claims, it will also be remanded pending adjudication of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Furthermore, the AOJ inferred the TDIU claim presently on appeal from a lay statement in the Veteran's October 2015 notice of disagreement.  However, the AOJ did not subsequently notify the Veteran of the information and evidence necessary to substantiate his TDIU claim or request that he complete a VA Form 21-8940.  Therefore, on remand, such should be accomplished.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of the information and evidence necessary to substantiate his TDIU claim, and request that he complete and return a VA Form 21-8940.

2.  Obtain all outstanding VA treatment records dated from February 2017 to the present from the Fargo VA Medical Center (and all associated outpatient clinics).

3.  Ask the Veteran to identify any outstanding private treatment records relevant to the remanded claims, including from the Mayo Clinic and the Northland Health Centers, and to complete release forms so the AOJ can request those records.  Any negative responses must be documented.  If such private treatment records are unavailable, then the AOJ should notify the Veteran.

4.  Schedule the Veteran for VA examination with an appropriate examiner to address the current nature, symptoms, and severity of his service-connected cardiac arrest.  The record, to include a complete copy of this remand, must be made available to the examiner.  Following an appropriate examination, the examiner should address the following inquiries:

(A)  Which of the Veteran's multiple heart diagnoses are related to the service-connected cardiac arrest?  Please address this question separately as to all of the following heart diagnoses identified by the January 2015 and February 2016 VA cardiac examiners, as well as any other cardiac diagnoses noted on examination, to include:

* acute, subacute, or old myocardial infarction (April 2001);
* arteriosclerotic (arterial) heart disease (April 2001);
* atherosclerotic cardiovascular disease (April 2001);
* coronary artery disease (April 2001);
* implanted cardiac pacemaker (September 1990/1991);
* coronary artery bypass graft (April 2001); 
* ischemic heart disease; and
* sinus bradycardia.

(B)  If the examiner concludes that any identified cardiac symptoms or impairments are not due solely to the service-connected cardiac arrest, then the examiner must explain so in detail as to each such symptom or impairment.  Specifically, if possible, the examiner should explain in detail any cardiovascular symptoms or findings that are due to any nonservice-connected conditions, including nonservice-connected heart conditions, or a separate service-connected condition (e.g., left subclavian shoulder/arm disability, to include subclavian steal syndrome; paralyzed right hemi diaphragm condition; and, vagus nerve condition with left vocal cord palsy).  

(C)  If the examiner finds that there is a discrepancy between METs testing results versus METs testing results due solely to the Veteran's service-connected cardiac condition, then the examiner must explain in detail the reason for this discrepancy.  In doing so, the examiner must specify to what extent all METs findings are related to the service-connected cardiac arrest.

(D)  The examiner should also comment on the functional impact Veteran's service-connected cardiac arrest, and all other cardiac diagnoses found to be related to the service-connected cardiac arrest, on his daily life, to include his employment.

If any opinions requested above are not possible without resort to mere speculation, then the examiner must so state and explain why.

5.  Return the record to the January 2015 VA cranial nerves examiner (or to another appropriate VA examiner if the January 2015 VA examiner is no longer available) for an addendum opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The examiner should note his or her review of the complete claims file.  Then, the examiner should address the below inquiries: 

Which, if any, symptoms and impairments identified in the January 2015 VA cranial nerves examination report are due solely to the Veteran's service-connected vagus nerve injury, as opposed to his service-connected cardiac arrest?  

Please specifically address the findings in the letters by private providers Dr. D.H. (January 2016 letter) and nurse practitioner K.A. (August 2017 letter) attributing the Veteran's pre-syncope/syncopal episodes to the service-connected vagal nerve condition.

If any opinion requested above is not possible without resort to mere speculation, then the examiner must explain why.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




